      Dated: 11/4/2020
                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


IN RE:                              )
                                    )              CASE NO: 3:17-bk-04932
      STEPHEN JETTON TAYLOR         )              Chapter 13
                                    )              Honorable Charles M. Walker
            Debtor.                 )
____________________________________)
                                    )
      STEPHEN JETTON TAYLOR         )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )              Adv. No: 3:18-ap-90060
                                    )
      LOANCARE, LLC                 )
                                    )
            Defendant.              )
____________________________________)


                           ORDER GRANTING DEFENDANT’S
                          MOTION FOR SUMMARY JUDGMENT

         This matter came before the Court on the Defendant’s Motion for Summary Judgment

(Dkt. #20). The motion having been fully briefed and the Court being duly advised,

         IT IS HEREBY ORDERED that, for the reasons stated in the Memorandum Opinion

issued simultaneously with this Order, the motion is GRANTED and summary judgment is

entered in favor of the Defendant.



                THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                        INDICATED AT THE TOP OF THE FIRST PAGE




                                                                   This Order has been electronically
                                                                   signed. The Judge's signature and
                                                                   Court's seal appear at the top of the
                                                                   first page.
                                                                   United States Bankruptcy Court.

Case 3:18-ap-90060       Doc 42      Filed 11/04/20 Entered 11/04/20 16:00:58             Desc Main
                                     Document     Page 1 of 1
